Citation Nr: 0519722	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2003, the Board denied the issue of entitlement to an 
increased rating for low back strain.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2005, Order, the 
Court vacated the June 2003 Board decision and remanded the 
case to the Board for additional action pursuant to the 
Veterans Claims Assistance Act of 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the Court's February 2005 Order is that although 
the Board's June 2003 decision addressed the Veterans Claims 
Assistance Act of 2000 (VCAA) and found that VA had complied 
with the notice and duty to assist provisions, the duty to 
notify under 38 C.F.R. § 3.159(b)(1) (2003) was not properly 
met.  Specifically, the Order found that the requirement that 
VA inform the veteran of the information and evidence not of 
record that was necessary to substantiate his claim had not 
been adequately discussed.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-187 (2002).  Thus, while the Board regrets further 
delay, the Court Order effectively mandates additional action 
by VA to ensure that the veteran receives proper VCAA notice 
under 38 C.F.R. § 3.159(b)(1) (2004).  

In addition, the veteran was last evaluated by VA for his 
service-connected low back strain in March 2001.  In written 
argument in April 2003 and June 2005, the veteran's 
representative requested that the veteran be afforded a new 
examination.  He made this request on the basis that the 
March 2001 was inadequate.  He explained that the veteran 
took muscle relaxant medication prior to the March 2001 
examination and as a result the findings did not accurately 
reflect the veteran's level of disability without the benefit 
of medication.  He also asserted that the veteran's present 
disability was not reflected in the March 2001 findings, 
thereby indicating that his back disability had worsened.  
Although a new examination is not required simply because of 
the time that has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See VAOPGCPREC 11-95 
(1995).  Thus, in view of the veteran's representative's 
assertion of inadequate findings from the March 2001 
examination and worsening symptomatology since that 
examination, the RO should afford the veteran a new 
examination.  See 38 U.S.C.A. § 5103A(d).

Furthermore, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of the spine.  
See 38 C.F.R. § 4.71a, Code 5293, effective September 23, 
2002, for evaluation of intervertebral disc syndrome; 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 38 C.F.R. § 
4.71a, Codes 5235-5243; 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The latter amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.  

It does not appear in this case that the veteran has been 
informed of the changes to the criteria for evaluating 
musculoskeletal disorders of the spine, or that the RO has 
considered the veteran's claim for an increased rating for 
his service-connected low back strain in the context of these 
regulatory changes.  Thus, the Board finds that a remand will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).    

Based on the foregoing, this matter is REMANDED for the 
following actions:


1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA notice letter 
should advise the veteran of the evidence 
not of record that is necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This letter should also 
include the newly revised criteria for 
evaluating disabilities of the spine.  
See 38 C.F.R. § 4.71a, Codes 5293 
(effective September 23, 2002), 5235-5243 
(effective September 26, 2003). 

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected low back disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.  The examination should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  
	
3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in 
light of all pertinent laws and 
regulations (to include both the old and 
new rating criteria for the spine) and 
determine if the veteran's claim can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




